U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                              No. ACM S32505
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                        Timothy R. KIRKLIN
             Senior Airman (E-4), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                        Decided 17 December 2018
                          ________________________

Military Judge: L. Martin Powell.
Approved sentence: Bad-conduct discharge, confinement for 5 months,
and reduction to E-1. Sentence adjudged 8 November 2017 by SpCM
convened at Wright-Patterson Air Force Base, Ohio.
For Appellant: Lieutenant Colonel R. Davis Younts, USAF; Major Me-
ghan R. Glines-Barney, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Mary Ellen
Payne, Esquire.
Before JOHNSON, DENNIS, and LEWIS, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________


PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(c).
                   United States v. Kirklin, No. ACM S32505


Accordingly, the approved findings and sentence are AFFIRMED.*


                  FOR THE COURT



                  CAROL K. JOYCE
                  Clerk of the Court




* We note two errors in the promulgating order. First, the Specification of Charge II
should list the mitragynine was possessed with an intent to use in a “manner” to alter
mood or function, vice in a “matter” to alter mood or function. Second, Specification 9
of Charge III should list alprazolam as a “Schedule” IV controlled substance vice a
“Scheduled” IV controlled substance. We direct the publication of a corrected court-
martial order to remedy the errors. Additionally, the personal data sheet (PDS) at-
tached to the staff judge advocate’s recommendation (SJAR) is dated 23 August 2017;
however, the PDS admitted at trial is dated 7 November 2017. While the PDS admitted
at trial reflects Appellant’s updated basic pay and [Air Force] Good Conduct Medal, we
find no colorable showing of possible prejudice due to the errors in the PDS attached
to the SJAR. See United States v. Scalo, 60 M.J. 435, 436–37 (C.A.A.F. 2005) (citation
omitted).


                                          2